PER CURIAM:
After oral argument and careful consideration, we conclude that the judgment of the district court is due to be affirmed, although on grounds different from those relied upon by the district court. We need not address whether or not, or to what extent, any of the defendants are protected by absolute immunity, because we conclude that all defendants are entitled to qualified immunity. The allegations of the complaint set out ample justification for the actions taken by each of the defendants. To the extent that the complaint alleges actions which might have been actionable — e.g., the allegations of reliance upon false evidence — the allegations of the complaint are purely conclusory, without any support in specific factual allegations. Accordingly, we conclude that none of the defendants committed any constitutional violation, and we readily conclude that all of the defendants are protected by qualified immunity.
AFFIRMED.1

. All pending motions are denied.